Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Objections 
Claims 1, 2-8, 21 are objected to because of the following informalities:  
In claim 1, “at least one of a terminal base including a terminal block, and at least one auxiliary wiring device, wherein the at least one terminal base including a terminal block or the at least one auxiliary wiring device includes at least one electrical or electronic component adapted to be connected to an associated field device” are unclear. This limitation lack antecedent basis and/or not found supported in the SPEC/drawing. Further clarification is required. Examiner’s note: at least, number of the terminal bock is unclear.
In claim 3, “the at least one terminal block includes a plurality of wiring connectors adapted for connection to associated field device wires, wherein the at least one auxiliary wiring device includes a plurality of auxiliary wiring connectors adapted for connection to associated field device wires” are unclear. This limitation lack antecedent basis. Further clarification is required. As discussed above, at least, number of the terminal bock is unclear.
The Examiner respectfully requests that the Applicant(s) review all claims for any such similar issues.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, all the limitations,  the claim objections must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-8, 21 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Applicant Admitted Prior (AAPA in Fig 1).
With regard claim 1, (see also objection), AAPA discloses A modular 1/O system (fig 1, paragraph [0002]-[0006]) comprising: at least one of a terminal base including a terminal block (fig 1, paragraph [0002]-[0006]), and at least one auxiliary wiring device (fig 1, paragraph [0002]-[0006]; Examiner consider supplementary structure for wiring as “auxiliary wiring device”; see following rejection), wherein the at least one terminal base including a terminal block or the at least one auxiliary wiring device includes at least one electrical or electronic component adapted to be connected to an associated field device (fig 1, paragraph [0002]-[0006]; the structure connected to the field device as shown in fig 1; Examiner consider as “at least one electrical or electronic component”).
With regard claim 2, AAPA further disclosed the at least one electrical or electronic component includes a power converter (fig 1, paragraph [0002]-[0006]), a fuse, or a knife disconnect. 
 With regard claim 3, AAPA further disclosed the at least one terminal block includes a plurality of wiring connectors adapted for connection to associated field device wires (fig 1, paragraph [0002]-[0006]), wherein the at least one auxiliary wiring device includes a plurality of auxiliary wiring connectors adapted for connection to associated field device wires (fig 1, paragraph [0002]-[0006]), said at least one auxiliary wiring device selectively physically at least one terminal base in an operative position and selectively physically removable from said at least one terminal base (fig 1, paragraph [0002]-[0006]). Examiner’s note: Examiner consider “adapted for” and/or “physically connectable” are functional language.
With regard claim 6, AAPA further disclosed the at least one electrical or electronic device component includes a power converter (fig 1, paragraph [0002]-[0006]), and further comprising an external power source connected directly to the at least one terminal base including a terminal block or auxiliary wiring device for supplying a prescribed power signal to an associated field device (fig 1, paragraph [0002]-[0006]).
With regard claim 7, AAPA further disclosed an I/O module in communication with the associated field device (fig 1, paragraph [0002]-[0006]). 
With regard claim 8, AAPA further disclosed the electrical or electronic device is embedded within the at least one of the terminal base including a terminal block or auxiliary wiring device (fig 1, paragraph [0003]-[0006]). Examiner’s note: at least Fig 1 shows the portion connected to a field device is “embedded within the at least one of the terminal base including a terminal block or auxiliary wiring device”.
With regard claim 21, AAPA further disclosed field wiring connecting the at least one terminal base including a terminal block or the at least one auxiliary wiring device to an associated field device (see fig 1).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over AAPA in view of Kang (US20120057307).
With regard claim 4, the primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for said at least one terminal block comprises a receiver and said at least one auxiliary wiring device comprises a body including at least one mounting tab that projects outwardly from the body, wherein said at least one mounting tab is located in said receiver when said at least one auxiliary wiring device is connected to said at least one terminal base. Kang further teaches: said at least one terminal block comprises a receiver and said at least one auxiliary wiring device comprises a body including at least one mounting tab that projects outwardly from the body, wherein said at least one mounting tab is located in said receiver when said at least one auxiliary wiring device is connected to said terminal at least one base (at least fig 5 showing at least one mounting tab that projects outwardly from the body including 74 and associated parts as discussed in the following rejection; in addition, at least one mounting tab is located in said receiver when said auxiliary wiring device is connected to said terminal base as shown in Fig 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the  (modified to the terminal block and the auxiliary wiring device and other structures as discussed above) so as to further allow for remove or replace the auxiliary wiring device of the modified structure. 
With regard claim 5, modified AAPA further disclosed said receiver comprises an open pocket into which said at least one mounting tab is inserted when said at least one auxiliary wiring device is connected to said at least one terminal base (at least fig 4-5).


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the Applicants’ remarks that, “Accordingly, the present application draws a clear distinction between the terminal block and the field wiring. Thus, equating the field wiring to the terminal block or auxiliary device of the claimed invention is not only contrary to what a person of skill in the art would understand the terms to mean, but it is contrary to the language of the application. Accordingly, it is respectfully submitted that the existing I/O system described in connection with FIG. 1 does not teach or suggest terminal blocks and/or auxiliary wiring devices that include at least one electrical or electronic component adapted to be connected to an associated field device. Withdrawal of the rejection of claim 1 is respectfully requested” (pages 4-6).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
a) The office action clearly discussed and also the AAPA as shown in Fig 1 clearly disclosed: wherein the at least one terminal base including a terminal block or the at least one 
b) Applicant’s claims are unclear as discussed in the claim objections.
Conclusion: all the argued limitations are disclosed in the AAPA. 

With respect to the Applicants’ remarks that, “Kang has not been shown to overcome the deficiencies of AAPA with respect to the rejection of claim 1 as noted above. Accordingly, claims 4 and 5 are believed to be in condition for allowance” (pages 6 to the end).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
As discussed above, all the argued limitations are disclosed in the AAPA.
Therefore, all the limitations are also disclosed by AAPA in view of Kang as discussed.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571)272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841